ALLOWANCE
Note to Applicant
This corrected Notice of Allowance is issued to correct the Examiner’s Amendment in the NOA mailed 04/07/2021. In that action, claim 6 was amended and issued, yet in the Examiner’s Amendment, it was listed as “cancelled”, which was in error. This action correctly labels this claim as “currently amended”. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher DeLucenay (Atty Reg No 74,903) on 03/01/2021.
The application has been amended as follows: 

Claim 1 (currently amended) A light emitter assembly comprising: 
a base body; 
a base electrical connector disposed on the base body; 
a light emitter disposed on the base body and electrically connected to the base electrical connector; 
a light housing disposed on the base body and housing the light emitter, the light housing configured to allow passage of light therethough; and 
,
wherein the base body defines a longitudinal axis and has a first end portion and a second end portion opposite the first end portion along the longitudinal axis, the base electrical connector is disposed on the first end portion of the base body, and the light emitter and the light housing are disposed on the second end portion of the base body, the light housing extending away from the second end portion of the base body along the longitudinal axis.

	Claim 5 (cancelled)

	Claim 6 (currently amended) The light emitter assembly of claim 1, wherein the light housing has a first end portion and a second end portion opposite the first end portion along the longitudinal axis, the first end portion of the light housing disposed on the second end portion of the base body, and the power receptacle and/or the communication receptacle is/are disposed on the second end portion of the light housing.

Reasons for Allowance
Claim(s) 1-4 and 6-9 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light emitter assembly comprising a base body, a base electrical connector disposed on the base body, a light emitter disposed on the base body and electrically connected to the base electrical connector, a light housing disposed on the base body and housing the light emitter, the light housing configured to allow passage of light therethough, and a power receptacle and/or a communication receptacle disposed on the light housing and electrically connected to the base electrical connector, the power receptacle and/or the communication receptacle configured to receive an electrical connector of a cable associated with a portable electronic device, wherein the base body defines a longitudinal axis and has a first end portion and a second end portion opposite the first end portion along the longitudinal axis, the base electrical connector is disposed on the first end portion of the base body, and the light emitter and the light housing are disposed on the second end portion of the base body, the light housing extending away from the second end portion of the base body along the longitudinal axis as specifically called for the claimed combinations.
The closest prior art, Chien (US 8,967,831 B2), does not include wherein the base body defines a longitudinal axis and has a first end portion and a second end portion opposite the first end portion along the longitudinal axis such that the base electrical connector is disposed on the first end portion of the base body, and the light emitter and the light housing are disposed on the second end portion of the base body, the light housing extending away from the second end portion of the base body along the longitudinal axis as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Chien reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        



/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875